Exhibit 10.1

FIRST AMENDMENT TO CONSULTING AGREEMENT

This First Amendment to Consulting Agreement (the “Amendment”) is made and
entered into as of January 25, 2006, by and between SAFLINK Corporation, a
Delaware corporation (the “Company”), having a principal place of business at
777 108th Avenue NE, Suite 2100, Bellevue, Washington 98004, and The Pennant
Group, formerly known as Campbell, Cilluffo & Furlow, LLC (“Consultant”), having
a principal place of business at 621 King Street, Suite 200, Alexandria,
Virginia 22314, with respect to the following:

WHEREAS, the parties hereto entered into that certain letter consulting
agreement, dated as of June 10, 2005 (the “Agreement”), pursuant to which
Company agreed to pay compensation to Consultant in exchange for certain
services to be performed by Consultant; and

WHEREAS, the parties desire to amend the Agreement to extend the term of the
Agreement through March 31, 2006.

NOW, THEREFORE, the parties hereto hereby agree that the Agreement shall be
amended as follows:

1. The term of the Agreement shall continue through March 31, 2006, unless the
Company or Consultant terminates the Agreement upon 30 days’ advance written
notice or the term is extended by mutual written consent.

 

2. Except as specified above, the Agreement shall remain in full force and
effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

“Company”

   

“Consultant”

SAFLINK Corporation

   

The Pennant Group

By:                 

Name:

 

Jon C. Engman

   

Name:

    

Title:

 

Chief Financial Officer

   

Title:

    